           Case 1:20-cv-00965-LLS Document 10 Filed 07/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID I. GRAZETTE,

                                   Plaintiff,

                       -against-
                                                                   20-CV-0965 (LLS)
ROCKEFELLER; CITY OF NEW YORK
                                                               ORDER OF DISMISSAL
POLICE DEPARTMENT; RCPI LANDMARK
PROPERTIES, LLC; NEW YORK
PRESBYTERIAN CORNELL HOSPITAL,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

         By order dated April 21, 2020, the Court directed Plaintiff to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not filed an amended complaint. Accordingly, the complaint, filed in

forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is dismissed under 28 U.S.C.

§ 1915(e)(2)(B)(ii).

         Plaintiff has consented to receive electronic service of Court filings. (ECF No. 3.)

SO ORDERED.

Dated:     July 17, 2020
           New York, New York

                                                             LOUIS L. STANTON
                                                                  U.S.D.J.
